DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-39 and 41-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/089220 to Butler et al (Applicant’s submitted prior art).
 	Fig. 5D of Butler is reproduced for a reference.

    PNG
    media_image1.png
    357
    564
    media_image1.png
    Greyscale

 	Butler shows the following.
 	Claim 1. An optical fiber assembly comprising: a fiber array spacer 100A comprising: an array of spacer fibers, wherein individual spacer fibers of the array of spacer fibers are bonded to one another (see ¶0077-0080); and a fiber ribbon 60A, 80 comprising an array of optical fibers, wherein: each optical fiber of the array of optical fibers comprises a glass portion (parts outside cable jacket 61A); and the glass portion of each optical fiber of the array of optical fibers is bonded to the fiber array spacer such that a longitudinal axis of the individual spacer fibers is transverse to a longitudinal axis of individual optical fibers of the array of optical fibers (see ¶0077-0080 and fig. 5D).

 	Claim 3. The optical fiber assembly of claim 2, further comprising an additional fiber ribbon 60B comprising an additional array of optical fibers, wherein: each optical fiber of the additional array of optical fibers comprises a glass portion (see ¶0058); and the glass portion of each optical fiber of the additional array of optical fibers is bonded to the additional fiber array spacer such that a longitudinal axis of the individual spacer fibers of the additional fiber array spacer is transverse to a longitudinal axis of individual optical fibers of the additional array of optical fibers (see fig. 5A).
 	Re claims 4-5, see fig. 5A-C.
 	Re claim 6, See ¶0077-0080.
 	Re claims 7 and 27, see ¶0007.

 	Re claim 10, see ¶0058 and fig. 5D.
 	Re claim 11, see 630 in fig. 13.
 	Re claims 12, 20, 23, and 27, see securing region 140 and ¶0078.
 	Re claims 13 and 21, see an intermediary spacer sheet 300A and 300B (see fig. 11) disposed between two individual spacer fibers of the array of spacer fibers, wherein a height of the intermediary spacer sheet is less than a diameter of the individual spacer fibers of the array of spacer fibers such that the diameter of the individual spacer fibers define a height of the fiber array spacer (see ¶0099).
 	Re claims 14, 22, and 28, see a support plate 20.
	Re claims 15 and 41-43, see a fiber array spacer 100A (fig. 5D) comprising:
an array of spacer fibers, wherein individual spacer fibers of the array of spacer fibers are bonded to one another; and a photonic integrated circuit (see fig. 12A 12B) bonded to the fiber array spacer.
 	Claims16 and 44. The optical assembly of claim 15, wherein the photonic integrated circuit comprises a plurality of optical waveguides (see ¶00103-00104).
 	Re claims 17-18, see ¶00105.
 	Re claims 19 and 24, see ¶0077-0080 and fig. 5D, and the rejection body of claim 1 above.
 	Re claims 25-26, see fig. 5D.

 	Re claim 35, see ¶0023 and 0079.
 	Re claim 29, see an optical component 60A, 80.
 	Re claim 38, see fig. 1A-5D.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al.
 	Butler discloses every aspect of claimed invention except for the vertical block and the method step of removing the vertical block.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second optical assembly disposed on top of the first optical assembly and utilize the vertical block for the purpose of aligning the first and second optical assemblies vertically  and transmitting multiple optical signals.  Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/ELLEN E KIM/Primary Examiner, Art Unit 2883